Title: To Alexander Hamilton from George Washington, [22 April 1794]
From: Washington, George
To: Hamilton, Alexander



[Philadelphia, April 22, 1794]
Sir,

Upon examining my letter to you of the 27. June ’93, and my two powers of the 8th of August 1793, the one for making a loan of one million of florins, and the other for making a loan of 1,515,98 dols. & 11 Cents, I wish to have some explanation upon the subject of your letter of yesterday’s date. The questions which arise are these: whether the million of Florins, to be borrowed for the instalment, payable to Holland in June next, be not already appropriated for that purpose; and whether the appropriation now proposed of the three millions of florins will not in some measure be contrary to the appropriation contained in my power of the 8th of August 1793. For it appears to me, that I have directed the money to be borrowed under that power, to be applied to the purchases of the public Debt.
Philada. the 22 day of April 1794
Geo: Washington

